Case 1:18-cv-00681-RJL Document 88-1 Filed 10/30/19 Page 1 of 2




          EXHIBIT A
                 Case 1:18-cv-00681-RJL Document 88-1 Filed 10/30/19 Page 2 of 2




From:                              Sam Hall
Sent:                              Thursday, October 17, 2019 5:12 PM
To:                                ebutowsky@gmail.com
Cc:                                'Philip Harvey'; Joshua Riley
Subject:                           Rich v. Butowsky et al., RFAs and Deposition Schedule
Attachments:                       2019-10-17 FINAL Butowsky Rule 36 RFAs.pdf


Mr. Butowsky,

We are emailing you, cc’ing Mr. Harvey, because the Court has granted his motion to withdraw as your attorney but we
now have a pending motion for reconsideration of that order. We intend to continue to copy Mr. Harvey on
correspondence with you until we have received a ruling on our motion or until suitable replacement counsel has
entered an appearance on your behalf. That said, please advise if you have appointed new representation in this
matter with whom we can confer on these and other outstanding and future issues.

I attach discovery requests dated today, seeking responses to requests for admission pursuant to Rules 26 and 36 of the
Federal Rules of Civil Procedure. These requests are due within thirty days of service.

In addition, we would like to notice your deposition for a date in mid‐January prior to the close of discovery. Please
promptly provide available dates and preferred location (assuming that will be in Texas).

Because discovery closes in three months, we are noticing this deposition based on the expectation that you will make a
good faith effort to engage in discovery. To date, your production and interrogatory responses have been wholly
deficient (and in the case of some of your interrogatory answers demonstrably false) for all of the reasons we have
articulated in a number of communications with Mr. Harvey. Please confirm that you are in possession of those
communications and are working to address the inadequacies articulated therein. Mr. Rich reserves the right to seek all
remedies, including to seek sanctions pursuant to Rule 37, keep the deposition open and/or request a second
deposition, related to your continued obfuscation of your discovery obligations.

Finally, we are in receipt of the first set of interrogatories that Mr. Harvey served on October 7. Because you asked for
material that squarely qualifies as Highly Confidential–Attorney’s Eyes Only pursuant to the Protective Order in the case,
we will serve you with answers that redact that type of information. As soon as you appoint counsel that has entered an
appearance in the case, we will provide that attorney with an unredacted version.

Regards,


Samuel Hall
Willkie Farr & Gallagher LLP
1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1443 | Fax: +1 202 303 2443
shall@willkie.com | vCard | www.willkie.com bio




                                                            1
